Citation Nr: 9932945	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-03 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.  

2.  Entitlement to a temporary total rating based on a need 
for convalescence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from March 1987 to November 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied an evaluation 
greater than 30 percent for bilateral pes planus and a 
temporary total rating following surgery on October 31, 1996.  


FINDINGS OF FACT

1.  The veteran's claims are plausible and all relevant 
evidence necessary for an equitable determination of the 
appeal has been obtained.  

2.  The veteran's service-connected bilateral pes planus is 
manifested by no more than pronation, slight tenderness, and 
indication of swelling on use.  

3.  Surgery performed on the veteran's feet on October 31, 
1996, was not for treatment of a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to an increased rating for 
bilateral pes planus and a temporary total rating based on 
convalescence are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for an evaluation greater than 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Codes 5276, 5284 (1999).  

3.  The requirements for a temporary total rating based on 
convalescence have not been met.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.30 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The veteran has been afforded 
multiple examinations and treatment records have been 
obtained.  The Board is satisfied that all available relevant 
evidence has been obtained regarding the claims, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and the 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Increased Rating

Records relating to surgery performed on the veteran's feet 
on October 31, 1996, reflect that he underwent debridement of 
the calcific enthesopathy of the left and right heels for 
degenerative ossification of the left and right Achilles 
tendon.  A January 1997 private medical statement reflects 
that the veteran would be incapacitated for work from October 
31, 1996, until January 6, 1997.  

The report of an April 1997 VA foot examination reflects that 
the veteran reported the surgery that had occurred in October 
1996.  The examiner noted that the veteran still had some 
mild Achilles tendinitis.  He had full range of motion of the 
ankle and normal posture.  He could stand, squat, supinate, 
pronate and raise on the toes and heels.  The appearance of 
his feet was within normal limits except for the obvious 
bilateral pes planus.  Function was within normal limits and 
no deformity was noted.  The gait was within normal limits 
and there were no secondary skin or vascular changes.  X-rays 
indicated soft tissue swelling and calcifications in distal 
Achilles tendons suggestive of calcific tendinitis, 
bilaterally.  The diagnosis included bilateral pes planus by 
history, post status excision of calcium deposits at 
bilateral Achilles tendon insertions and mild degenerative 
joint disease at the right talonavicular joint.  The examiner 
commented that the veteran indicated that he was hurting 
approximately as bad as he ever does on the day of the 
examination.  Therefore, the examination was accomplished 
when the disability was at maximum.  The examiner indicated 
that the degenerative ossification of the right and left 
Achilles tendon at the insertion was not related to the 
veteran's service-connected bilateral pes planus.  

A December 1997 statement from a private podiatrist indicates 
that there were painful bony prominences at the back of both 
of the veteran's heels.  There was swelling with pain on 
range of motion of the ankle joint and limited ankle joint 
motion with a tight Achilles tendon.  The letter also 
reflects bone spurring and X-rays showing evidence of 
calcifications within the tendon and back of the heel.  

Treatment records reflect that the veteran was seen from 1996 
to 1998 concerning his feet.  

The report of a September 1998 VA fee-basis foot examination 
reflects that the veteran had had inserts and different types 
of shoes recommended.  The veteran indicated that he was in 
constant daily pain.  The examiner noted that, on October 31, 
1996, the veteran had had debridement of heel spurs on both 
feet done and had apparently been recommended to have further 
surgery.  On examination there was normal flexion and 
extension of the ankles and toes.  The feet were definitely 
flat, bilaterally, with prominent fat noted where the arches 
would be.  There was some mild tenderness in the same areas 
where the arches would be.  Pulses were normal and 
neurosensory was intact.  The diagnosis was bilateral 
pes planus.  

The veteran's bilateral pes planus has been evaluated under 
the provisions of Diagnostic Code 5276.  Diagnostic Code 5276 
provides that a 30 percent evaluation will be assigned for 
bilateral severe flatfoot where there is objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  A 50 percent evaluation 
will be assigned for bilateral pronounced flatfoot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  

The competent medical evidence reflects that the veteran's 
debridement, accomplished in October 1996, is not related to 
his bilateral pes planus.  The competent medical evidence 
indicates that his bilateral pes planus is manifested by mild 
tenderness in the area where the arches would be and obvious 
flat feet.  There is also indication that there is soft 
tissue swelling.  However, there is no competent medical 
evidence that the veteran has characteristic callosities or 
that there is pain on manipulation.  Rather, the competent 
medical evidence indicates that the veteran's function of the 
feet is within normal limits as is his gait.  Further, 
competent medical evidence does not indicate that there is 
marked deformity, but rather indicates that there is no 
deformity.  Further, disabling factors under 38 C.F.R. 
§§ 4.40 and 4.45 have been considered.  See DeLuca  v. Brown, 
8 Vet. App. 202 (1995).  As noted in the report of the April 
1997 VA examination, the examination was accomplished at a 
time when the veteran was experiencing his worst symptoms.  
Even with this considered his function and gait remain normal 
and there was no indication of pain on manipulation, marked 
pronation, extreme tenderness on the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation.  While the veteran has 
indicated that he has painful feet and he believes that his 
painful feet are related to his service-connected bilateral 
pes planus, he is not qualified, as a lay person, to 
associate symptomatology with a specific disability.  See 
Esteban v. Brown, 6 Vet. App. 259, (1994).  As noted 
previously, competent medical evidence reflects that the 
veteran has disability of his feet that is separate from his 
service-connected bilateral pes planus.  On the basis of the 
above analysis a preponderance of the evidence is against a 
finding that the veteran has greater than bilateral severe 
pes planus.  Accordingly, an evaluation greater than 
30 percent under Diagnostic Code 5276 is not warranted.  

Diagnostic Code 5284 provides that for other foot injuries 
that are moderate a 10 percent evaluation will be assigned.  
For other foot injuries that are moderately severe, a 
20 percent evaluation will be assigned.  For foot injuries 
that are severe a 30 percent evaluation will be assigned.  
With consideration of the analysis set forth above, 
indicating that the manifestation with respect to the 
veteran's service-connected bilateral pes planus include flat 
arches and mild tenderness in the area where the arches would 
be with normal pulses and neurosensory being intact as well 
as normal function, normal gait, no skin changes, and no 
deformity, the Board concludes that the disability associated 
with each of the veteran's feet, related to his service-
connected disability, is no more than moderate.  Accordingly, 
a preponderance of the evidence is against an evaluation 
under Diagnostic Code 5284 that would be greater than the 
evaluation that has been assigned under Diagnostic Code 5276.  

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999) only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances relating to the veteran's service-connected 
bilateral pes planus that would preclude the use of the 
regular rating schedule.  

Temporary Total Rating  

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge that entitlement 
to warranted under paragraph (a).  The referenced paragraph 
provides that total ratings will only be assigned if 
treatment was for a service-connected disability.  38 C.F.R. 
§ 4.30.

The surgery that was accomplished on the veteran's feet on 
October 31, 1996, has previously been noted.  There is no 
reference in the medical records relating to that surgical 
procedure that indicate that it was in any way related to 
treatment of the veteran's service-connected bilateral pes 
planus and the report of the April 1997 VA foot examination 
specifically indicates that the condition for which the 
surgery was performed was not related to his service-
connected bilateral pes planus.  There is no competent 
medical evidence of record indicating that the surgery 
performed on October 31, 1996, was in any way related to 
treatment of the veteran's service-connected disability.  
While the veteran has indicated his belief that this surgery 
was for his bilateral pes planus, he, as a lay person, is not 
qualified to associate treatment or symptoms with specific 
disability.  Esteban.  On the basis of this analysis the 
surgery performed on the veteran on October 31, 1996, was not 
for treatment relating to service-connected disability.  
Accordingly, a temporary total rating may not be assigned.  


ORDER

An increased rating for bilateral pes planus is denied.  

A temporary total rating based on convalescence is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

